Title: From Thomas Jefferson to Moustier, 3 December 1790
From: Jefferson, Thomas
To: Moustier, Elénore François Elie, Comte de



Dear Sir
Philadelphia Dec. 3. 1790.

I am afraid I have suffered in your opinion from the delay of acknowleging the receipt of your several letters into which I have been led by unavoidable circumstances. The truth is that since my arrival in America (now exactly a twelvemonth) I have been able to pass not one third of that time at the seat of government, one half of which was lost by an illness during which I was incapable of doing any thing, and the residue so engaged by accumulated business as to oblige me to suspend my private correspondencies.  I beg you to be assured that yours is valued by me too much to have been suspended under any other circumstances. I am just now returned from Virginia to this place, where the members of government are now assembling to begin it’s administration here, and I avail myself of the first moments to recall myself to your recollection. Fortune seems to have arranged among her destinies that I should never continue for any time with a person whose manners and principles had excited my warm attachment. While I resided in France, you resided in America. While I was crossing over to America, you were crossing back to France: when I am come to reside with our government, your residence is transferred to Berlin. Of all this, Fortune is the mistress: but she cannot change my affections, nor lessen the regrets I feel at their perpetual disappointment.—I am sincerely sorry at the delays which the settlement of your constitution has experienced. I suppose they have been rendered unavoidable by difficulties, and hope all will end well. They have certainly prolonged the risk to which the new work was exposed from without as well as within. I think it would be better to wind it up as quickly as possible to consider it as a mere experiment to be amended hereafter, when time and trial shall shew where it is imperfect. Our second experiment is going on happily; and so far we have no reason to wish for changes except by adding those principles which several of the states thought were necessary as a further security for their liberties. All of these as proposed by Congress will certainly be adopted, except the 2d. which is doubtful, and the first which is rejected. The powers of the government for the collection of taxes are found to be perfect, so far as they have been tried. This has been as yet only by duties on consumption. As these fall principally on the rich, it is a general desire to make them contribute the whole money we want if possible. And we have a hope that they will furnish enough for the expences of government and the interest of our whole public debt, foreign and domestic. If they do this for the present, their increase, from the increase of population and consumption (which is at the rate of 5. percent per annum) will sink the capital in 13. or 14. years, as it will operate in the way of compound interest. Independent of this prospect, which is itself a good one, we make the produce of our land office, and some other articles, a sinking fund for the principal. We are now going on with a census of our inhabitants. It will not be completed till the next summer: but such progress is already made as to shew our numbers will very considerably exceed the former estimates. I shall be happy to hear of your health and welfare every where, and that you will continue persuaded of the sentiments of respect and esteem with which I have the honor to be, Dear Sir, your most obedt. & most humble servt.,

Th: Jefferson

